DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the term "the need" in line 2 should be "a need" (emphasis added) since claim languages “the need” appear for the first time, however, read as though they have already been recited.
In claim 1, the term "the flow" in lines 2-3 should be "a flow" (emphasis added) since claim languages “the flow” appear for the first time, however, read as though they have already been recited.
In claim 1, the term "the distribution system" in line 15 should be "the natural gas distribution system" (emphasis added) to be consistent with term “a natural gas distribution system” as claimed in preamble of claim 1.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example). 






Drawings
The drawings are objected to because fig.1 is blurred. Fig.1 of the US PGPUB US 20200348203 and the originally filed drawings are not readable (i.e. element 34). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).






Specification
The disclosure is objected to because of the following informalities: 
Para.0014 of instant specification states pitot tube 28. However, element 28 is associated with holes. Pitot tube should be referenced to element 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	As to claim 1, claim 1 recites “about” on line 4 render the claim indefinite. Does “about” mean that a plurality of instruments disposed at locations near (but not touch) a natural gas distribution pipe system? Does “about” mean that a plurality of instruments disposed at locations inside a natural gas distribution pipe system? Hence, it is unclear.
	To overcome this rejection, Examiner suggests that phrases “a plurality of instruments disposed at locations about a natural gas distribution pipe system” should be read as “a plurality of instruments disposed at locations in a natural gas distribution pipe system”.

	As to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  


Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hyland- US 20100156632 (Hereinafter “Hy”) in further view of Booker – US 20150143869 and further in further view of Giunta – US 20150300907.
As to claim 1, Hy teaches a live gas system of instruments installed and capable of monitoring and collecting data from locations in a gas distribution system ([0030]: plurality of monitoring devices corresponds to “instruments”; each monitoring device can be structurally stable fixed to gas pipe distribution system; [0038]: each remote monitoring device collect data; [0028]: monitoring devices can be located throughout the system, for example, as attachments to component parts, for feedback to a network that can provide real-time (or live) information to the utility operating the network; thus “a live gas system of instruments installed and capable of monitoring and collecting data from locations in a gas distribution system”), comprising, in combination: 
a plurality of instruments disposed at locations in a gas distribution pipe system ([0028]: monitoring devices can be located throughout the system, for example, as attachments to component parts, for feedback to a network that can provide real-time (or live) information to the utility operating the network; [0039]: sensors 215 can be positioned within the monitoring device; [0047]: pressure sensor 215 can be positioned in a gas pipe to determine gas pressure within a gas system; thus “a plurality of instruments disposed at locations in a gas distribution pipe system”), each of said instruments capable of monitoring one or more of pressure, flow, temperature, humidity and vibration ([0028,0039,0047]: at least one sensor 215 of monitoring device is a pressure sensor; thus “each of said instruments capable of monitoring one or more of pressure, flow, temperature, humidity and vibration”), 
each of said instruments including a pressure sensor, capable of being positioned within gas flow within a distribution pipe ([0028, 0039, 0047]),
communication means for transmitting data collected to a remote location by means of a cellular system ([0029]: bi-directional communication between operations center 105 and monitoring devices using cellular telephone network; [0036]: operation center 105 can be remotely hosted operations center accessible by a device capable of accessing the internet; [0016]: Each monitoring device has at least one sensor sensing at least one condition within the infrastructure, a data storage device storing data sensed by the sensor, a communications device to transmit and receive data; thus “communication means for transmitting data collected to a remote location by means of a cellular system”),
a graphic user interface on which said collected data is displayed with geography information that gives a user the location of the instruments monitoring and collecting data ([0014, 0056]): monitoring devices can monitor GPS location; [0056] GPS information from monitoring device can occur by any method over a telecommunications network i.e. a smart phone or portable computer (which contains graphical user interface); [0066]: The repair crew receives the information on a smart phone, a portable computer, or other device capable of receiving such information; thus “a graphic user interface on which said collected data is displayed with geography information that gives a user the location of the instruments monitoring and collecting data”),
said instruments capable of being installed in gas-carrying pipes (see reasons stated above and [0030]),
thereby providing the user with data and knowledge about the gas distribution system ([0047]: The sensor can send a message to processor 205 when the sensor detects a pressure anomaly. The processor 205 can then evaluate the event to determine if the anomaly is a problem or can relay the message to the operations center for evaluation. Upon detection of an anomaly, at least one of processor 205 or the operations center can generate an alert that there is an anomaly; thus “thereby providing the user with data and knowledge about the gas distribution system”).
Hy does not explicitly teach: natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system without the need to disrupt the flow of natural gas; each of said instruments including a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow within a distribution pipe; said instruments capable of being installed in gas-carrying pipes without the need to stop the flow of gas therewithin, thereby providing the user with data and knowledge about the natural gas distribution system to facilitate a safer environment.
Other embodiments of Hy teaches alarm can be located within monitoring device or any other location to alert people ([0061]); [0054]: processor 205 of monitoring device can alert municipality to take proper actions.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hy with other embodiment of Hy to include thereby providing the user with data and knowledge about the distribution system to facilitate a safer environment. This is important for generating/achieving safety systems within each municipality. 
Modified Hy does not explicitly teach natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system without the need to disrupt the flow of natural gas; each of said instruments including a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow within a distribution pipe; said instruments capable of being installed in gas-carrying pipes without the need to stop the flow of gas therewithin; thereby providing the user with data and knowledge about the natural gas distribution system.
Booker teaches a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow pipe without a need to disrupt/stop the flow of gas (abstract: flow measuring device includes a Pitot tube assembly in a flow tube wherein gas flowing through the flow tube passes the pitot tube assembly; hence, the pitot tube assembly did not block/stop the flow of gas; [0010]: The Pitot tube assembly includes a sensing tube and at least one pressure sensing port connected with the sensing tube. The sensing tube includes a plurality of sensing openings that are positioned at different portions of gas flowing through the flow tube; thus “a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow pipe without a need to disrupt/stop the flow of gas”).
 It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Hy with concept teachings of Booker to include each of said instruments including a fluid dynamic sensor such as, for example, a pitot tube, capable of being positioned within gas flow within a distribution pipe; said instruments capable of being installed in gas-carrying pipes without the need to stop the flow of gas therewithin. This is important for allowing sufficient mitigation of the sources of flow measurement errors, such as wakes, eddies, circulating flows and flow pulsation, to provide exhaust flow measurement values that meet requirements for accuracy, repeatability, reproducibility and linearity ([0028]).
Modified Hy does not explicitly teach natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system, a plurality of instruments disposed at locations about a natural gas distribution pipe system; thereby providing the user with data and knowledge about the natural gas distribution system.
Giunta teaches a concept of: remote monitoring of integrity of pressurized pipelines and properties of fluids transported such as natural gas using plurality of sensors attached along pipeline ([0066 and 0069]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pressure sensor of modified Hy with concept teachings of Giunta to include natural gas system of instruments installed and capable of monitoring and collecting data from locations in a natural gas distribution system, a plurality of instruments disposed at locations about a natural gas distribution pipe system; providing the user with data and knowledge about the natural gas distribution system. This is important for remote monitoring of integrity of pressurized pipelines and properties of fluids transported such as natural gas ([0066 and 0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861